Opinion issued November 24, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00059-CV
                           ———————————
                        KRISTAN SMITH, Appellant
                                       V.
                WOODLEN GLEN APARTMENTS, Appellee



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                     Trial Court Cause No. 1056192


                         MEMORANDUM OPINION

      Appellant, Kristan Smith, proceeding pro se, appealed from the trial court’s

agreed final judgment, signed on January 5, 2015. See TEX. R. APP. P. 26.1(a)(1).

However, appellant has neither paid the required filing fee nor established

indigence for purposes of appellate costs. See id. 5, 20.1; see also TEX. GOV’T
CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1) (West 2013), § 101.0411

(West Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in Civil

Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District

Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has

neither paid nor made arrangements to pay the fee for preparing the clerk’s record.

See TEX. R. APP. P. 37.3(b). After being notified by the Clerk of this Court on

February 4, 2015, and again on March 10, 2015, that this appeal was subject to

dismissal, appellant did not timely respond. See id. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 42.3(b), (c). We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.




                                          2